[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONPLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (NO. 112)
On April 9, 1996, the plaintiff, Inwood Condominium Association, Inc., filed a one count complaint seeking foreclosure on a lien for common charges on a condominium against the defendants, Harold T. and Dorothy J. Winer. The plaintiff filed a motion for summary judgment and supporting memorandum of law on July 3, 1996. On July 29, 1996, the plaintiff filed an affidavit attesting to the common charges owed. The defendants filed an objection on July 29, 1996, in which they argue that attorney's fees and costs cannot be collected in addition to the common charges. Nevertheless, General Statutes § 47-258(b) provides that attorney's fees and costs of collection are included within the priority lien for common charges. See also Hudson HouseCondominium Association, Inc. v. Brooks, 223 Conn. 610, 617,611 A.2d 862 (1992).
Accordingly, the plaintiff's motion for summary judgment is granted.
WEST, J.